Citation Nr: 0915971	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.R.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1968, during the Vietnam Era.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO), which denied nonservice-connected 
pension benefits, and service connection for bilateral 
hearing loss and tinnitus.  The Veteran disagreed with such 
decisions and subsequently perfected an appeal. 

In August 2006, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the 
hearing transcript is of record and has been reviewed.      
  
In February 2008, the Board remanded this claim to the RO for 
additional development, including records from the Social 
Security Administration (SSA).  That development was 
completed and the case was returned to the Board for 
appellate review.

In a September 2008 rating decision, the RO granted 
nonservice-connected pension (based on income and medical 
grounds).  Thus, the issue of entitlement to a nonservice-
connected pension is no longer on appeal as essentially the 
benefit on appeal has been granted.    


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of 
bilateral hearing loss; bilateral sensorineural hearing loss 
was not exhibited within the first post-service year; and 
there is no objective evidence relating bilateral hearing 
loss to his active service or any incident therein.   

2.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of tinnitus, and there is no 
objective evidence relating tinnitus to his active service or 
any incident therein.    


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by December 2004, 
February 2005, and April 2008 letters.  These letters fully 
addressed all three notice elements; informed the Veteran of 
what evidence was required to substantiate his service 
connection claims; and of the Veteran's and VA's respective 
duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a March 2006 notice letter and attachments to March 2007 
and April 2008 notice letters, the RO also advised the 
Veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, private treatment records, 
SSA records and a response from the SSA that medical records 
are not available because the Veteran did not receive 
benefits based on disability, and statements of the Veteran 
and his representative.  The Veteran was provided and 
underwent a VA audio examination in June 2005.  As noted, the 
Veteran was provided a video hearing before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript is of 
record and has been reviewed.  Significantly, the record does 
not otherwise indicate any additional obtainable evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist the claimant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Legal Criteria and Analysis

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Hearing Loss

The Veteran is seeking service connection for hearing loss, 
which he maintains is related to his active service.  He 
contends that he was exposed to loud engine and other noise 
while serving as a fire and electrical systems repair 
instructor.  His DD-214 shows that his military occupational 
specialty was a fire and electrical systems repairman.  There 
is also evidence he underwent instructor training courses.  
However, beyond the Veteran's statements, there is no 
evidence that he was exposed to such noise.  

On review of the record, the Board finds that service 
connection for hearing loss is not warranted.  Under the laws 
administered by the VA, there is a current hearing loss 
disability, as reflected in a June 2005 VA Audio Examination 
Report, since the auditory threshold in frequencies 500, 
1000, and 4000 Hertz are 26 decibels or greater bilaterally.  
See 38 C.F.R. § 3.385.  The threshold for normal hearing is 
from 0 to 20 decibels.  The higher threshold levels indicate 
hearing loss as defined by 38 C.F.R. § 3.385.  

The record contains no complaints, treatment, or diagnoses of 
hearing loss during his active military service.  In fact, 
the Veteran's February 1965 Entrance Examination Report and 
January 1968 Separation Examination Report indicates the 
Veteran's hearing was normal.  

There is also no evidence of bilateral sensorineural hearing 
loss within the first post-service year.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).  In fact, the first indication of 
hearing loss is reflected in a June 2005 VA Audio Examination 
Report, dated approximately thirty-seven years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's 
bilateral hearing loss and his active service.  In fact, the 
record contains a negative nexus opinion, and the Veteran has 
offered no nexus opinion to the contrary.  In this regard, in 
a June 2005 VA Audio Examination Report, the examiner opined 
that the Veteran's "hearing loss is not due to his military 
service."  The examiner based his opinion on the fact that 
the Veteran noticed problems with his hearing in the last 15 
years and not in-service or shortly thereafter.  The examiner 
further opined that "hearing loss is likely due to a 
combination of aging and natural progression, and 
occupational and recreational noise exposure."

The Veteran seems to argue that his hearing loss disability 
was documented in-service.  Specifically, the Veteran points 
to his February 2005 Entrance Examination Report which 
includes a notation of "bilateral scarring of the ear 
drums."  However, as noted, the Veteran's hearing was normal 
both on entry and separation from the service.  See February 
1965 Entrance Examination Report; January 1968 Separation 
Examination Report.  Alternatively, the Veteran points to his 
service personnel records, specifically VA Form 20, which 
included a notation of "def. hearing."  The Board finds 
that such notation is not probative given the Veteran's 
normal hearing supported by audiological testing upon 
separation.  Further, there is no indication that a medical 
practitioner made such notation and no medical evidence 
supporting such a notation.  Thus, the Board finds the 
Veteran's claims without merit.    

In sum, the Board finds the only evidence relating the 
Veteran's bilateral hearing loss to service is the Veteran's 
own statements.  The Board notes that the Veteran is 
competent to describe his bilateral hearing loss 
symptomatology.  See Layno, 6 Vet. App. at 469.  However, the 
Veteran's opinion, as to a medical matter, is without 
probative value because he, as a layperson, is not competent 
to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See, e.g., Routen, 10 Vet. App. at 186; 
Espiritu, 2 Vet. App. at 494-95.
For the reasons discussed above, the Board concludes that 
bilateral hearing loss was not incurred in or aggravated by 
service, and bilateral sensorineural hearing loss may not be 
presumed to have been incurred therein.   

Tinnitus

The Veteran is also seeking service connection for tinnitus, 
which he maintains is related to his active duty service.  

There is competent medical evidence of a current disability, 
thereby satisfying the first element of a service connection 
claim.  In this regard, a June 2005 VA Audio Examination 
Report shows complaints and diagnosis of tinnitus.    

While there is evidence of a current diagnosis of tinnitus 
and the Veteran is competent to describe his in-service noise 
exposure, the record contains no complaints, treatment, or 
diagnoses of tinnitus during his active service.  However, 
this does not in itself preclude a grant of service 
connection.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. 
§ 3.303(d).
 
Tinnitus was not objectively demonstrated until June 2005 
(see June 2005 VA Audio Examination Report), which is 
approximately thirty-seven years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's 
tinnitus and his active service.  In fact, the record 
contains a negative nexus opinion, and the Veteran has 
offered no nexus opinion to the contrary.  In this regard, in 
a June 2005 VA Audio Examination Report, the examiner opined 
that "tinnitus is not related to [the Veteran's] military 
service of over 37 years ago" because the Veteran "recalls 
tinnitus only in the last 15-20 years."  The examiner 
further opined that tinnitus was "possibly related to a 
combination of factors including mild sensorineural hearing 
loss and other occupational and noise exposure over the 
years."  The examiner noted that the Veteran worked in 
construction for 15 years and as a boiler room operator for 
25 years post-service without era protection.  The examiner 
also noted that a review of the Veteran's STRs revealed 
normal hearing and no complaints or diagnoses of tinnitus.  

The only evidence relating the Veteran's tinnitus to active 
service is his own statements.  The Veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  However, his opinion, 
as to a medical matter, is without probative value because 
he, as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95.

The Board concludes that tinnitus was not incurred in or 
aggravated by service.  The benefit-of-the-doubt doctrine has 
been considered; however, as the preponderance of the 
evidence is against the claims, it is inapplicable in the 
instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, Vet. 
App. at 54.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


